EXHIBIT 10.56
2012 Realogy Executive Incentive Plan
As Amended on December 7, 2012







Purpose
The Realogy Executive Incentive Plan (the "Plan") is designed to reward the
Executive Leadership Committee consisting of Realogy's Chief Executive Officer
and Realogy's Chief Executive Officer's Direct Reports for their contributions
to the financial success of Realogy ("Realogy" or the "Company") and its
business units ("Business Units").
Plan Year; Form of Payment
The Plan applies to the period January 1, 2012 through December 31, 2012 (the
"Plan Year"). Any incentive payable under the Plan (the "Incentive") will be
paid as a combination of cash and shares of Common Stock ("Shares") of Realogy
Holdings Corp., the Company's indirect parent company ("Realogy Holdings").
Eligibility
To be eligible to participate in the Plan, the following criteria must be met:
•
Be a full-time employee of Realogy or one of its Business Units in a Executive
Leadership Committee position (a Level 1 position); and

•
Be hired on or before October 1, 2012. Participants hired on or between January
1, 2012 and October 1, 2012 will be eligible for a pro-rated Incentive as
determined by their eligible earnings during the Plan Year.

Participants who are otherwise eligible to receive an incentive award pursuant
to a separate Company or Business Unit incentive plan are ineligible for
participation in the Plan unless an exception is approved in writing (including
email) by the Plan Administrator.
Participants in the Plan must also meet the following criteria to be eligible
for an Incentive:
•
Be actively employed by Realogy on December 15, 2012 or on an approved Leave of
Absence (LOA) that is covered under the Family Medical Leave Act (FMLA), unless
otherwise required by law (see Disability/LOA section for more information).

•
Successfully complete all 2012 mandatory training within the specified time
periods as determined by Realogy's Chief Executive Officer.

Incentive Payments
Incentive payments, if any, will be determined and paid in December 2012,
subject to the holdback and adjustment provisions set forth in the Plan.
•
An Incentive, if earned, will be made through a combination of cash and Shares,
of Realogy Holdings. Shares will be issued pursuant to the Realogy Holdings
Corp. Amended and Restated 2007 Stock Incentive Plan (the "Stock Incentive
Plan"). If the Compensation Committee of Realogy Holdings (the "Compensation
Committee") shall consist of fewer than two non-management directors at the date
of determination of the Incentive Payments payable in December 2012, the Board
of Directors of Realogy Holdings shall approve the issuance of Shares under the
Plan in order to satisfy the requirements of Section 16 of the Securities
Exchange Act of 1934, as amended.

•
The portion of an Incentive, if any, made through the issuance of Shares will be
subject to the terms and conditions of each Plan participant's Restrictive
Covenant Agreement (formerly known as the Management Investor Rights Agreement,
including but not limited to the lock up provisions set forth therein, it being
understood that the Shares issued hereunder will be subject to the existing lock
up agreements entered into in connection with the initial public offering of
common stock of Realogy Holdings.





--------------------------------------------------------------------------------

EXHIBIT 10.56
2012 Realogy Executive Incentive Plan
As Amended on December 7, 2012







•
Incentive payments made in cash will be made using the same method of payment as
the bi-weekly paychecks. If a participant receives a paper paycheck, the
Incentive payment will be paid as a paper check. If the participant utilizes
direct deposit, the Incentive payment will be electronically deposited.

•
Incentive payments, either through cash or Shares, are not subject to deductions
for 401(k) contributions or any other voluntary benefit deductions.

•
Incentive payments, either though cash or Shares, are not based on the
participant's base rate of pay, but solely on actual eligible earnings. Eligible
earnings include the pay a participant received during the Plan Year including
regular base pay, holiday, vacation, personal, military pay, and sick time.

◦
Eligible earnings do NOT include overtime, premium pay, incentive pay, merit
lump sum payments, special bonus payments, severance pay, short-term disability,
workers' compensation, shift differential pay or any other discretionary
compensation paid to the employee during the Plan Year. Leaves of absence,
disability leave and other breaks in service will affect a participant's
incentive payout amount (see Disability/LOA section for more information).

•
Incentive payments are subject to federal income tax withholding at a flat rate
as prescribed by the Internal Revenue Service. Applicable FICA, state, and local
taxes will also be deducted as applicable. Plan participants may elect to pay
taxes with respect to the award of Shares either through cash (or check) or by
requesting that the Company withhold the number of Shares with a Fair Market
Value (as defined in the Stock Incentive Plan) equal to the minimum amount of
required withholding under applicable law. Withholding Shares to pay taxes is
referred to as "net-settled" through the remainder of this Plan.

Target Incentive Percentage
Each Plan participant has a Target Incentive Percentage which is primarily based
on his/her position as specified in their employment agreements. The Target
Incentive Percentage refers to a percentage of each Plan participant's base
salary that will determine target funding pool assuming the targeted financial
performance level is achieved. A participant under the Plan has the ability to
receive an Incentive of up to 150% of the participant's Target Incentive
Percentage with respect to Plan EBITDA performance, without giving effect to the
share multiplier applied to the Shares if Target Plan EBITDA is achieved or
exceeded. The total of all Plan participants' target funding is referred to as
the Target Incentive Funding Pool. Any increase in the Target Incentive Funding
Pool following its adoption that results in such Pool exceeding 110% of the
amount initially approved by the Compensation Committee shall require the
approval of the Compensation Committee.
Actual Incentive Funding Pool
The Compensation Committee shall establish Plan EBITDA (earnings before
interest, taxes, depreciation and amortization) performance levels (in each case
excluding legacy, retention, and restructuring costs, as well as any other items
considered by the Compensation Committee in its sole discretion but after
reflecting incentive accrual under the Plan) for consolidated Realogy results
and for each Business Unit and the corresponding payout targets applicable to
achievement of such performance objectives. The specific term, Plan EBITDA, and
the formula thereof shall be provided by the Compensation Committee and shall
not be controlled by calculations used for other financial purposes. The Actual
Incentive Funding Pool sums will be set in accordance with the achievement of
predefined financial performance levels subject to adjustments described below.
The Actual Incentive Funding Pool will be approved by the Compensation Committee
based upon the extent to which the actual Realogy Plan EBITDA and Business Unit
Plan EBITDA have been achieved.
•
In order for any eligible Plan participant, whether working in a Business Unit
or Realogy Corporate Services, to be eligible to receive an Incentive payment
under the Plan, the 2012 threshold for Realogy Plan EBITDA must have been
achieved. The Compensation Committee may utilize the Company's unaudited
financial results for the 11 months ended November 30, 2012 and the projected
December 2012 financial results to determine Realogy Plan EBITDA for purposes of
the Incentive Payments to be paid in December 2012, it being understood that the
Company shall holdback 1/12th of a Plan participant's Incentive Payment from the
payment made in December 2012. Following the completion of the audited financial
statements





--------------------------------------------------------------------------------

EXHIBIT 10.56
2012 Realogy Executive Incentive Plan
As Amended on December 7, 2012







for the year ended December 31, 2012, the Compensation Committee shall determine
the Incentive Payments that would be payable for the entire Plan Year 2012 based
upon the audited financial results for the full 12 months and pay the balance of
the Incentive Payments, if any, due to Plan participants entirely in cash no
event later than March 15, 2013.
•
The Compensation Committee shall have sole discretion (but not the obligation)
to alter Plan EBITDA targets or add additional performance targets to the Plan
when, in its sole and exclusive judgment, such adjustments are necessary or
prudent to assure the Company avoids any risks or issues related to: (a) current
or future compliance with the Company's credit agreement or indentures, (b)
changing market conditions including material changes in the housing forecasts
provided by the National Association of Realtors (NAR), Fannie Mae, or other
recognized industry indices, (c) adequacy of Company liquidity, or (d) other
material developments. Further, the Compensation Committee shall have the sole
discretion (but not the obligation) to disregard-for Plan EBITDA calculation
purposes hereunder-any EBITDA related to equity contributions or cures, unusual
or non-recurring revenue or expense and/or unbudgeted savings, or EBITDA
associated with mergers or acquisitions that are not in the approved budget. In
addition, the Compensation Committee shall have the sole discretion (but not the
obligation) to make other adjustments to the Plan it deems appropriate to
reflect benefits conferred on the Company and its employees associated with the
restructuring of Company debt or equity.

•
The Actual Incentive Funding Pool for Plan participants working in a Realogy
Corporate Services will be determined based on the consolidated Realogy Plan
EBITDA results. The Actual Incentive Funding Pool for Plan participants working
in a Business Unit will be determined by both their respective Business Unit
Plan EBITDA results (50% weighting) and the consolidated Realogy Plan EBITDA
results (50% weighting). The Compensation Committee may utilize the Company's
unaudited financial results for the 11 months ended November 30, 2012 to
determine the Business Unit Plan EBITDA and consolidated Realogy Plan EBITDA for
purposes of making Incentive Payments due in December 2012.

•
Incentive funding between the Plan EBITDA performance levels will be based on
linear interpolation. Linear interpolation means that increases in Plan EBITDA
between performance levels will result in similar incremental increases in
incentive funding.

Distribution of the Incentive Funding Pool
Once the Actual Incentive Funding Pool is determined based on Plan EBITDA
performance, the Actual Incentive Funding Pool earned will be distributed to the
Plan participants as described below:
•
One-Hundred percent of the Actual Incentive Funding Pool will be determined
based on the Plan EBITDA results according to the formula below, it being
understood that for purposes of any Incentive Payments payable in December 2012,
11/12ths of the Actual Incentive Funding Pool shall be distributed, with 1/12th
held back and subject to adjustment based upon a determination of Realogy Plan
EBITDA and Business Unit Plan EBITDA utilizing the audited Realogy consolidated
financial statements for the year ended December 31, 2012. If Realogy Plan
EBITDA or Business Unit Plan EBITDA based upon the Company's audited financial
results for the year ended December 31, 2012 shall be less than the
corresponding Realogy Plan EBITDA or Business Unit Plan EBITDA based upon the
Company's unaudited financial results for the 11 months ended November 30, 2012
and the projected December 2012 financial results, no additional Incentive
Payment shall be payable with respect to such performance measure(s), but,
absent fraud, a participant shall not be required to forfeit in whole or in part
any Incentive Payment received in December 2012.

Plan EBITDA payout level achieved x Target Incentive % x Base Salary
•
The Plan performance levels and corresponding funding and percentage of Actual
Incentive Funding paid through cash and Shares are summarized in the following
chart, though any remaining Incentive Payment payable following the conclusion
of the audit of the Realogy consolidated financial statements for the year ended
December 31, 2012 shall be paid entirely in cash:





--------------------------------------------------------------------------------

EXHIBIT 10.56
2012 Realogy Executive Incentive Plan
As Amended on December 7, 2012







Performance Level
Funding as % of Target
% Incentive Paid in:
Share Multiplier
Cash
Shares (SH)
Threshold Funding
25%
30%
70%
1.00
Target Funding Level
100%
50%
50%
1.20
125% Funding Level
125%
50%
50%
1.20
Maximum Funding
150%
50%
50%
1.20

Note: Realogy CEO payout will be 100% stock until target funding is achieved


•
Subject to the next sentence, the number of Shares to be issued equal to the
quotient determined by dividing (1) the dollar amount of a participant's
Incentive that is payable in Shares by (2) the Fair Market Value of the Shares
on the date of determination of the Incentive Payments, pursuant to the terms of
the Stock Incentive Plan. If Target Plan EBITDA is achieved or exceeded, the
number of Shares to be issued shall be the number of Shares determined by the
formula in the preceding sentence, multiplied by 1.20 (as noted under the Share
Multiplier column in the foregoing table).

•
Participants will be provided the opportunity to elect to increase the
percentage of any Actual Incentive Funding to be provided in Shares, it being
understood that Shares shall only be issuable as part of any Incentive Payments
made in December 2012. This election will occur prior to date the Actual
Incentive Funding has been determined.

Status Changes
New Hires
•
See Eligibility Section.

Job Changes (Promotions, Transfers, Demotions, etc.)
•
Job changes include moves from:

◦
One Business Unit to another Business Unit; or

◦
Realogy Corporate to a Business Unit or vice versa; or

◦
An incentive-eligible position to a non-incentive-eligible position or vice
versa; or

◦
An incentive-eligible position to another incentive-eligible position with a
higher or lower incentive target

•
If a participant is transferred from one entity to another, or is transferred
from one incentive-eligible position to another incentive-eligible position with
a higher or lower incentive target, the Incentive payment shall be pro-rated
based on the eligible earnings and Incentive "earned" while in each
incentive-eligible position.

◦
When moving from one entity to another, the overall Incentive calculation will
be determined based on the eligible earnings, incentive target, and the entity's
performance in accordance with the time worked in each incentive eligible
position.

•
If a participant's incentive target changes without a job change, the Incentive
payment shall be calculated based on the eligible earnings and Incentive
"earned" at each of the respective target rates while in the applicable
incentive-eligible position.

•
Participants moving from a non-incentive eligible position to an
incentive-eligible position or vice versa will receive a pro-rated Incentive
based on the participant's eligible earnings while actively employed in the
incentive-eligible position.

Disability/Leave of Absence (LOA)
•
Subject to the provisions herein, participants on an approved LOA (including
short-term disability) during the Plan Year will be eligible for a pro-rated
Incentive based on the participant's eligible earnings during the





--------------------------------------------------------------------------------

EXHIBIT 10.56
2012 Realogy Executive Incentive Plan
As Amended on December 7, 2012







time that they were actively employed in the incentive-eligible position.
Eligible earnings do not include short-term or state funded disability or
workers' compensation income.
◦
Participants on an approved LOA that is covered under the FMLA will be paid at
the same time as the regular Incentive payments.

◦
Participants on approved LOAs not covered by the FMLA will not be eligible to
receive Incentive payment unless and until they return to work, unless state law
otherwise requires payment.

•
In the event of Total Disability, as defined under the terms of the Long Term
Disability plan, the participant will receive a pro-rated Incentive based on the
participant's eligible earnings while actively employed in the
incentive-eligible position.

◦
Incentive payments made in the event of Total Disability will be made entirely
in cash even for Plan participants that are eligible to receive a portion of the
Incentive in Shares.

Terminations
•
Participants who resign or are terminated for any reason other than death or
disability before the date of the Incentive payment/award will be ineligible for
an Incentive payment for the Plan Year, unless otherwise required by law or
employment agreement.

•
In the case of death, a pro-rated Incentive payment will be paid to the
beneficiary designated by the participant under the group term life insurance
plan, and in the absence of any such designation, to the participant's estate.
Payments will be based on the participant's eligible earnings while actively
employed in an incentive-eligible position.

◦
The Incentive payment will be based on the same parameters as those for other
participants and will be paid at the same time as the regular Incentive payment.

◦
Incentive payments made in the event of death will be made entirely in cash even
for Plan participants that are eligible to receive a portion of the Incentive in
Shares.

Plan Administrator
The Compensation Committee has overall responsibility for, and has the maximum
discretion permitted under the law over, the administration of the Plan and the
interpretation of all of the Plan's terms. The Compensation Committee reserves
the right to amend, suspend, or terminate the Plan at any time. This Plan may
not be amended, modified or supplemented without the prior approval of the
Compensation Committee.
The administrator of the Plan ("Plan Administrator") will be designated by the
Compensation Committee.
If the Compensation Committee determines that a participant has violated any of
the policies contained in the Realogy Code of Ethics or Key Policies, he/she is
no longer eligible to receive an Incentive in accordance with this Plan.
Other Provisions
•
The payment of an Incentive is not guaranteed and Realogy reserves the right to
terminate, amend, modify and/or restate this Plan (in whole or in part) at any
time and without advance notice. Any questions regarding the terms of the Plan
or its interpretation should be referred to the Plan Administrator.

•
Subject to any applicable law, no benefit under the Plan shall be subject in any
manner to, nor shall the Company be obligated to recognize, any purported
anticipation, alienation, sale, transfer (otherwise than by will or the laws of
descent and distribution), assignment, pledge encumbrance, or charge, and any
attempt to do so shall be void. No such benefit shall in any manner be liable
for or subject to garnishment, attachment, execution, or levy, or liable for or
subject to the debts, contracts, liabilities, engagements, or torts of the
participant.





--------------------------------------------------------------------------------

EXHIBIT 10.56
2012 Realogy Executive Incentive Plan
As Amended on December 7, 2012







•
The Plan shall not be construed as conferring on a participant any right, title,
interest, or claim in or to any specific asset, reserve, account, or property of
any kind possessed by the Company. To the extent that as a participant or any
other person acquired a right to receive payments from the Company, such right
shall be no greater than the rights of an unsecured general creditor.

The intent of the parties is that payments and benefits under this Plan be
exempt from or comply with Section 409A of the Code, to the extent subject
thereto, and accordingly, to the maximum extent permitted, this Plan shall be
interpreted and administered to be in compliance therewith. Notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A of the Code,
a participant shall not be considered to have terminated employment with the
Company for purposes of this Plan unless the participant would be considered to
have incurred a "separation from service" from the Company within the meaning of
Section 409A of the Code. Each amount to be paid or benefit to be provided under
this Plan shall be construed as a separate identified payment for purposes of
Section 409A of the Code, and any payments described in this Plan that are due
within the "short term deferral period" as defined in Section 409A of the Code
shall not be treated as deferred compensation unless applicable law requires
otherwise. Without limiting the foregoing and notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Plan during the six-month period immediately following a participant's
separation from service shall instead be paid on the first business day after
the date that is six months following the participant's separation from service
(or death, if earlier). The Plan may be amended in any respect deemed by the
Board or the Compensation Committee to be necessary in order to preserve
compliance with, or exemption from, Section 409A of the Code.
Employment Relationship
This Plan shall not be construed to create a contract of employment between the
Company and the eligible employee for any specified period of time, nor is it
intended to alter an existing Employment Agreement establishing the duration of
the employment relationship between the eligible employee and the Company.




